t c memo united_states tax_court charles f urbauer petitioner v commissioner of internal revenue respondent docket no filed date charles f urbauer pro_se mark i siegel for respondent memorandum opinion raum judge the instant matter is before us on petitioner's motion for reasonable administrative and litigation costs pursuant to section and rule neither party has requested a hearing on petitioner's motion accordingly we rule unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure on petitioner's motion on the basis of the parties' submissions and the record in the instant case as a whole we incorporate by reference herein the portions of our opinion on the merits in this case urbauer v commissioner tcmemo_1997_227 that are relevant to our disposition of the motion on date we issued our opinion on the substantive issues in the instant case pursuant to their divorce petitioner and his ex-wife sold their marital home they entered into an agreement under which the ex-wife was responsible for paying the taxes due from the sale of the marital home no joint_return was filed by petitioner and his ex-wife for the year in which the house was sold we found that despite their agreement since the divorce court did not change the result of the operation of michigan law petitioner owned a one-half interest in the house and was responsible for half the taxes due in the notice_of_deficiency the commissioner determined that petitioner owed taxes on percent of the gain from the sale however in ill-advised reliance on friscone v commissioner tcmemo_1996_193 the government reduced its claim to only percent of the taxes due on the gain accordingly we held that petitioner was charged with tax on percent of the gain from the sale of the family residence_generally sec_7430 provides for the award of reasonable administrative and litigation costs to a taxpayer who is a prevailing_party in an administrative or court_proceeding brought against the united_states involving the determination of any_tax interest or penalty pursuant to the code sec_7430 requires that to be a prevailing_party a taxpayer must establish that the position_of_the_united_states was not substantially justified the taxpayer substantially prevailed with respect to either the amount in controversy or the most significant issue or set of issues presented and the taxpayer meets the net_worth requirements of u s c sec d b sec_7430 provides that an award of litigation costs may be made only where a taxpayer has exhausted available administrative remedies no award of costs may be made with respect to any portion of an administrative or judicial proceeding that the taxpayer has unreasonably protracted sec_7430 and the costs claimed must be reasonable in amount sec_7430 petitioner bears the burden of proving each of the above requirements has been satisfied rule e sec_7430 was amended by the taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 effective with respect to proceedings commenced after date the amendments to the section place on the commissioner the burden of establishing that the position of the commissioner was substantially justified sec_7430 a judicial proceeding is commenced in this court with the filing of a petition rule a petitioner filed his petition on date accordingly the amendments to sec_7430 enacted by the taxpayer bill of right sec_2 do not apply here maggie management continued respondent contends that petitioner has not demonstrated that the position_of_the_united_states was not substantially justified or that the amounts claimed are reasonable respondent concedes that petitioner has satisfied the other requirements for the award of reasonable_litigation_costs we shall first address whether respondent's position was substantially justified respondent's position is substantially justified if it has a reasonable basis in fact and law 100_tc_457 the fact that the commissioner loses or concedes the case does not mean that the government's position was not substantially justified however it is a factor to be considered id pincite to show lack of substantial justification petitioner must demonstrate that the legal precedent does not substantially support respondent's position given the facts available to respondent 94_tc_685 petitioner makes no substantive argument about the authority or lack thereof for respondent's legal position he seems to assume that since a decision was entered under rule he is entitled to half the litigation and administrative costs the judge in the trial hearing pg of petitioner's brief suggested filing for litigation and administrative costs if you continued co v commissioner 108_tc_430 win both the irs and petitioner won therefore petitioner files for ½ of his costs time even if petitioner had put forth a substantive argument he would not be entitled to administrative and litigation costs in this case in the notice_of_deficiency the government took the position that petitioner was liable for percent of the taxes due upon the sale of his marital home that position was taken because petitioner and his wife jointly owned the home and the divorce court had not changed the ownership of the property in the property settlement accompanying the divorce decree under michigan law unless the divorce decree provides otherwise upon their divorce married property owners become tenants in common mich stat ann sec_25 law co-op shortly before the case was submitted to the court the government conceded half of the deficiency relying in error on friscone v commissioner tcmemo_1996_193 in friscone the divorce court constrained by a buy-sell_agreement divided ownership of stock between two divorcing spouses beneficially by allocating the proceeds and the tax_liability rather than directly id we subsequently held that the stock should be treated for tax purposes as though it had been divided outright id the government mistakenly believed that the private agreement petitioner and his ex-wife entered into was entitled to the same consideration in urbauer v commissioner tcmemo_1997_227 we noted that petitioner should have been liable for the taxes on percent of the gain however since the government conceded percent of the taxes due on the gain we held the government to its concession id this case is unusual in that when the government was seeking the larger deficiency amount its position was legally correct its concession resulted in a windfall for petitioner he avoided liability for taxes he otherwise legally would have owed given the benefit to petitioner and given that the court would have held for the government had it maintained its original position we hold that there was substantial justification for the government's position since we find for the government on that issue we need not consider whether the amounts claimed by petitioner as administration and litigation costs were reasonable to reflect the foregoing petitioner's motion will be denied and order and decision will be entered in accordance with respondent's rule computation
